Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143002(19)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  DEBRA ELIZABETH LUESBY f/k/a                                                                                         Justices
  DEBRA ELIZABETH KRUG,
            Plaintiff-Appellee,
  v                                                                  SC: 143002
                                                                     COA: 301290
                                                                     Roscommon CC: 05-725368-DZ
  KIM LEE VICTOR,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 28, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         d0829                                                                  Clerk